DATED THE 17th DAY OF February 2014 VERDE RESOURCES, INC. AND FEDERAL MINING RESOURCES LIMITED AND GOLD BILLION GLOBAL LIMITED SUPPLEMENTARY AGREEMENT TO ASSIGNMENT AGREEMENT FOR THE ASSIGNMENT OF MANAGEMENT RIGHTS IN MERAPOH GOLD MINES IN MALAYSIA THIS AGREEMENT is made on the 17th day of February 2014. BETWEEN: VERDE RESOURCES, INC., a company incorporated in Nevada, USA having a company registration number 27-2448672 and its principal executive offices at Unit 1503, 15/F., The Phoenix, 21-25 Luard Road, Wanchai, Hong Kong (hereinafter "the Assignee"). AND FEDERAL MINING RESOURCES LIMITED, a company incorporated in British Virgin Islands having a company registration number 1603878 and its registered office address at P.O.
